              In the United States District Court
              for the Southern District of Georgia
                      Brunswick Division
                                                                      FILED
                                                               Scott L. Poff, Clerk
                                                            United States District Court
MARVIN B. SMITH, III AND SHARON                         By casbell at 4:44 pm, Mar 30, 2020
H. SMITH,

      Appellants,                                 No. 2:19—CV-73

      v.

HSBC BANK, N.A. ET AL.,

      Appellees.

                                     ORDER

     This matter is before the Court on an appeal by Marvin and

Sharon Smith (“the Smiths”) of an Order from the United States

Bankruptcy Court for the Southern District of Georgia denying the

Smiths motion to enforce a discharge injunction and hold the

Respondents in contempt. The Smiths’ appeal comes before this Court

following their roughly twelve-year effort to avoid the forced

sale of beachfront property that they previously owned on Saint

Simons Island, Georgia. Despite denials, sanctions, and filing

injunctions spanning multiple courts and jurisdictions, the Smiths

have been inexorable. They have refused at nearly every juncture

to   accept    reasoned   judicial     opinions   and   orders,                   demanding

reconsideration     without   cause,    filing    frivolous          appeals,                 and

reframing previously rejected arguments so that they can continue
to pursue their claims. For the reasons discussed below, the Court

will affirm the decision of the bankruptcy court below. Moreover,

because of the Smiths’ demonstrated disregard for the finality of

judicial    decisions,    the   Court    will   further    enjoin   them    from

appealing any future decisions of the bankruptcy court without

prior approval from this Court.

                                  BACKGROUND

      The factual and procedural history of this case, which covers

more than a decade, is voluminous. It concerns legal disputes

across multiple dockets, before multiple courts, and in multiple

jurisdictions. Below is merely a summary of the Smiths’ legal

battles to date.

      In   August     2006,     the   Smiths    purchased      property     (the

“Property”) on Saint Simons Island financed by a loan from Synovus

Mortgage Corp. for approximately $1.7 million, which was secured

by a mortgage on the Property. See In re Marvin B. Smith, III &

Sharon H. Smith, Case No. 07-bk-20244 (Bakr. S.D. Ga. Apr. 2, 2007)

(“Smith I”), Dkt. No. 154 at 5-6. 1 Following an economic recession

in 2007, the Smiths filed a Chapter 11 bankruptcy petition in the

bankruptcy court for the Southern District of Georgia. 2 See id.,



1 The procedural history of this case involves interrelated filings from multiple
dockets. For clarity, the Court will identify the case before identifying the
docket entry. If no case is specified, the docket entry cited is the entry for
the appeal at bar.
2 On May 8, 2008, the bankruptcy court converted the Smith’s filing to a Chapter

7 petition. Id., Dkt. No. 109.


                                        2
Dkt. No. 1. They appended to their petition a schedule of creditors

holding secured claims, which included two claims by Countrywide

Home Loans (“Countrywide”) totaling approximately $2.1 million and

representing first and second mortgages on the Property. See id.

at 32. On November 11, 2007, Countrywide filed two proofs of claim

(Claim Nos. 9 and 10) for approximately the same amounts listed in

the Smiths’ Petition. See id., Claims Register Nos. 9-1 and 10-1.

     On September 25, 2008, Countrywide, purporting to be acting

as servicing agent for HSBC Bank USA (“HSBC”), moved pursuant to

11 U.S.C. § 362 to terminate the automatic stay and allow it to

collect on its security interest in the Property. Dkt. No. 7-4 at

1–3. On November 12, the bankruptcy court entered a consent order

(the “Consent Order”) conditionally denying Countrywide’s motion

but modifying the automatic stay such that it would only remain in

effect until May 4, 2009 to allow the bankruptcy trustee (the

“Trustee”) to market the Property. Id. at 9-11. The bankruptcy

court ordered that if the Trustee filed an abandonment of the

Property during that time or otherwise failed to produce a contract

for sale of the Property by May 5, 2009, the automatic stay would

terminate without further order of the court. Id.

     On April 15, 2009, the Smiths filed a Motion to Vacate the

Consent Order under Rule 60(b) of the Federal Rules of Civil

Procedure.   Id.   at   12–17.   They   argued   that   Countrywide

“misrepresented itself as [the] owner of Debtor’s mortgage” in its


                                 3
Motion for Relief of Automatic Stay and therefore lacked standing

to request relief from the stay because it had not shown that it

was a real party in interest. Id. In July, the bankruptcy court

denied the Smiths’ Motion to Vacate, finding that the Smiths

“waived the right to demand proof [of Countrywide’s interest in

the Property] when they agreed to the Consent Order. See id. at

77. The court concluded that the Smiths had failed to “demonstrate

any ground for the extraordinary relief” they sought under Rule

60(b). See id. at 74. In July 2010, this Court affirmed the

bankruptcy court’s decision on the Motion to Vacate, see Smith v.

Countrywide Home Loans Inc., No. 2:09-cv-140, Dkt. No. 18 (S.D.

Ga. July 30, 2010), and in November 2010 the Eleventh Circuit

denied the Smiths motion to proceed in forma pauperis on an appeal

to that court “because the appeal [was] frivolous.” Smith v.

Countrywide Home Loans, Inc., No 10-13671, 2010 U.S. App. LEXIS

27658 (11th Cir. Nov. 24, 2010).

      Undeterred, the Smiths went back to the bankruptcy court in

December 2010 and moved the court to reconsider its order from

July 2009. No. 07-bk-20244, Dkt. No. 377. They also requested that

the court disallow Countrywide’s proofs of claim. See Dkt. No. 7-4

at 149. Meanwhile, the Smiths continued to pursue their appeal in

the Eleventh Circuit, ultimately paying the filing fee to allow

them to move forward with their claim in March 2011. See id. at

136   (describing   factual   history   of   the   Smiths’   bankruptcy


                                   4
proceedings). 3 In July 2011, BAC Home Loans Servicing LP (“BAC”)—

the new owner of the Smiths’ loan—filed a Motion to Dismiss the

Smiths’ Motion for Reconsideration, and in February 2012 BAC filed

a Motion for Sanctions against the Smiths for continuing to press

arguments that had already been deemed frivolous on appeal. Id. at

137–38. 4 In September 2012, the bankruptcy court ruled on the

parties’ pending motions, finding that the Smiths’ Motion to

Reconsider was barred under the doctrine of res judicata and that

they had “waived the right to litigate the proofs of claim when

they signed the Consent Order.” Id. at 144, 149. With respect to

the   Motion   for     Sanctions,    the      court   found   that   the   Smiths’

“unfounded and unrelenting attacks on the Consent Order over a

three-year period indicate a calculated plan to harass, hinder,

frustrate, and delay any action by Countrywide, now BAC, against

the collateral securing its claims.” Id. at 151. Accordingly, the

Bankruptcy     Judge    ordered     the    following    injunction    be    issued

against the Smiths:

      The Smiths are barred from filing any pleadings or
      motions in this Court wherein they name Countrywide Home

3 Later, Countrywide filed a Notice of Substitution in the Eleventh Circuit

indicating that the servicer of the Smiths’ loan had been changed to BAC Home
Loans Servicing LP, f/k/a Countrywide Home Loans Servicing LP, f/k/a Countrywide
Home Loans Servicing LP and the loan itself had been transferred first to The
Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the
Certificateholders of CWHEQ, Inc., Home Equity Loan Asset-Backed Certificates
Series 2006-09 and subsequently to the BCAP2006-AA Trust. Id. at 136-37. The
Eleventh Circuit granted Countrywide’s Motion for Substitution over the Smiths’
opposition. Id. at 137.
4 Shortly before the hearing was to be held on the Motion to Reconsider and the

Motion for Sanctions, the Smiths filed a motion to recuse the bankruptcy judge
overseeing the case. Id. at 139. The Smiths later withdrew the motion. Id.


                                          5
      Loans Inc., Countrywide Home Loan Servicing LP, or BAC
      Home Loans Servicing LP. The Smiths are instead directed
      to submit any such pleading to the Clerk of Court. The
      Clerk will then submit the pleading to me, and I will
      determine whether the pleading asserts a meritorious
      claim or simply reasserts the claim that I dismiss in
      this Order. If a pleading is appropriate, it will be
      docketed. If a pleading is inappropriate, it will be
      docketed as stricken, but will not be publicly viewable.

Id.   at 153.

      In   December   2013,   the   Eleventh   Circuit    issued     an   order

dismissing the Smiths’ appeal that had been pending on the Motion

to Vacate as “frivolous and entirely without merit.” Smith v.

Countrywide Home Loans, Inc., No. 13-13808, 2013 U.S. App. LEXIS

26218 at *1 (11th Cir. Dec. 19, 2013). The court also issued a

$1,000 sanction against the Smiths “as damages for pursuing [the]

frivolous appeal,” and it expanded the pre-screening injunction

issued by the bankruptcy court, stating that the Smiths were:

      ENJOINED from filing any pleadings, motions, or other
      papers seeking any form of relief against Appellee
      and/or any of its predecessor or successor entities in
      any action in any other court, state or federal, in the
      United States, without first obtaining leave from the
      district court.

Id. at *1–2.

      As these events were unfolding, the Trustee over the Smiths’

bankruptcy estate filed a notice of abandonment of the Property in

April 2012. Dkt. No. 7-4 at 129. In January 2013, the Trustee filed

an objection to Claim No. 10 by Countrywide on the grounds that

the   loan   was   “secured   by    property   either    abandoned    or   not



                                      6
administered by the Trustee and, therefore, [Countrywide] should

look to its collateral for satisfaction of the debt.” Id. at 156.

The bankruptcy court sustained the Trustee’s objection a few months

later. Id. at 159. Moreover, in June 2016, the Bankruptcy Court

entered an order discharging the Smiths’ debt under 11 U.S.C.

§ 727. No. 07-bk-20244, Dkt. No. 699.

     In August 2014, the Smiths submitted to the clerk of the

bankruptcy court a complaint containing several causes of action

against Countrywide, BAC, and a myriad of other defendants. Dkt.

No. 7-5 at 3–62. Dissatisfied with the length of time that the

bankruptcy judge was taking to review their complaint pursuant to

his September 2012 Order, the Smiths filed a “Motion for Leave to

Submit Complaint” in this Court, which was promptly denied. See

No. 214-cv-136, Dkt. Nos. 1, 4. In October, the bankruptcy court

denied the Smiths leave to file their complaint dkt. no. 7-4 at

192–98, and in December this Court denied the Smiths’ appeal of

that order, see In re Smith, No. MC214-13, 2014 U.S. Dist. LEXIS

185323 (S.D. Ga. Dec. 16, 2014).

     Eventually, the Smiths filed a nearly identical complaint in

the United States District Court for the Southern District of New

York, naming as defendants HSBC, Wells Fargo Bank, and the law

firms and lawyer involved in handling the foreclosure sale. See

Smith v. HSBC Bank United States, No. 2:15cv70, 2016 U.S. Dist.

LEXIS 26585 at *5 (describing case history); see also Smith v.


                                   7
HSBC Bank USA, N.A., 679 Fed. App’x 876, 878 (11th Cir. 2017). The

Southern District of New York transferred the case to this Court,

see No. 2:15-cv-47, Dkt. No. 4, and following a motion to strike

by one of the defendants, No. 2:15-cv-47, dkt. no. 6, the Smiths

voluntarily withdrew the complaint on May 7, 2015, see No. 2:15-

cv-47, dkt. nos. 9–10. Not to be defeated, however, the Smiths

then filed a nearly identical complaint (“Smith II”) in Glynn

County, Georgia Superior Court, which the Appellees removed back

to this Court. In re Smith, 2016 U.S. Dist. LEXIS 26585 at *6-7;

see also No. 2:15cv70, Dkt. No. 1. This Court denied the Smiths’

Motion to Remand the case back to Glynn County and granted the

defendants’ Motion to Strike and Motion to Dismiss, finding that

“[w]hile Plaintiffs ostensibly avoided violating the letter of

[the pre-screening] Order by filing a complaint against” parties

not identified in that Order, “their efforts at circumvention will

not be rewarded”. See No. 2:15cv70, Dkt. No. 37 at 11-13. This

Court further found that “[b]ecause Plaintiffs refuse to quell

their incessant abuse of judicial time and resources, despite

sanctions and warnings . . . dismissal of their complaint with

prejudice is appropriate.” Id. at 11-12.          In February 2017, the

Smiths secured a small victory when the Eleventh Circuit overturned

this Court’s dismissal of Smith II at least in part on the basis

that   the   named   defendants   from   that   action   were   technically




                                     8
different from those identified in the bankruptcy court’s pre-

screening order. See Smith, 679 Fed. App’x at 879.

     Thereafter, the Smiths turned their attention back to the

Consent Order from Smith I. In July 2017, the Smiths filed with

the bankruptcy court a “Motion for Entry of Order on Violation of

the Automatic Stay and Emergency Verified Motion for Stay of Writ

of Possession and Enforcement of the Automatic Stay.” See Dkt. No.

8-1 at 14-28. In their motion, they argued that a foreclosure on

the Property in May 2015 by HSBC Bank USA, National Association as

Trustee for the Holders of BCAP LLC Trust 2006-AA2 violated the

automatic stay because the only entity that had been granted relief

of stay was Countrywide. See id. at 16, 19. In December 2017, the

bankruptcy   court   denied   the   Smiths’   motion   as   barred   by   res

judicata, and the district court affirmed that order on appeal.

Smith v. HSBC Bank USA, N.A., 775 Fed. App’x 492, 494 (11th Cir.

2019) (discussing case history). Meanwhile, on September 1, 2017,

the district court dismissed Smith II, in pertinent part, on res

judicata grounds. Id. Thereafter, the Smiths appealed both the

dismissal of their Complaint, as well as the denial of their motion

to stay, to the Eleventh Circuit, and the Eleventh Circuit affirmed

the district court on both matters. See id. at 493-94.

     And still the Smiths persisted. In August 2017, they filed

with this Court an “Emergency” Motion to Stay Writ of Possession

and to Enforce the Automatic Stay, see No. 2:15-cv-70, Dkt. No.


                                     9
69, which looked strikingly similar to the motion filed with the

bankruptcy court in July that had been denied (on res judicata

grounds), affirmed by the district court, and affirmed by the

Eleventh Circuit. This Court denied the Smith’s motion, as well as

their   motion   for   reconsideration   of   the   same   issue.   See   No.

2:15cv70, Dkt. Nos. 70, 95.

     Not to be undone, the Smiths filed yet another complaint

(“Smith III”) in November 2017 against HSBC; HSBC Bank USA, N.A.;

and HSBC Bank USA, National Association as Trustee for the Holders

of BCAP LLC Trust 2006-AA2 (collectively the “HSBC” Parties). Dkt.

No. 10-1 at 3–20. This time, the Smiths vaguely challenged the

validity and enforcement of the lien against the Property, as well

as the automatic stay. Id. They also asked for money damages and

fees. Id. In June 2019, the bankruptcy court entered an order

dismissing non-bankruptcy components of Smith III for lack of

subject matter jurisdiction and dismissing the remainder as barred

by res judicata. No. 17-02016, Dkt. No. 29. The Smiths appealed

that order, which is currently pending before this Court in a

separate matter.

     Finally, in August 2018, the Smiths filed a motion in Smith

I titled, “Emergency Motion to Enforce Discharge Injunction and

Motion for Issuance of an Order to Respondents to Show Cause why

they should not be Held in Contempt.” (the “Contempt Motion”) Dkt.

No. 11-1 at 37–47. In their motion, they argued that the HSBC


                                   10
Parties, an executive associated with HSBC Bank USA, N.A., as well

as certain attorneys, law firms, a realty company, and a realtor,

all violated the bankruptcy court’s discharge injunction or its

order disallowing Claim No. 10. Id. Specifically, they argued that,

pursuant to 11 U.S.C. § 506(d), the disallowance of a claim against

a debtor renders any lien on that debt void. Accordingly, they

reasoned that when the bankruptcy court sustained the trustee’s

objection to Claim No. 10 and disallowed that claim in March 2013,

any lien against the Property related to that claim was rendered

void. See id. In the alternative, they argued that, pursuant to 11

U.S.C. § 524, a discharge under the bankruptcy code has the effect

of voiding a lien against property in the bankruptcy estate. See

id.

      The bankruptcy court denied the Contempt Motion in an order

entered June 2019 (the “Contempt Order”). Dkt. No. 11-1 at 76–86.

With respect to the Smiths’ request for injunctive relief, the

bankruptcy court found that it could not “enforce the discharge

injunction   with   a   new   injunction,”   but   rather   it   could   only

“sanction parties that have violated the discharge injunction

through a contempt order.” Id. at 80. 5 Thus, the court assessed

only whether there was a violation of the discharge injunction.




5 The Bankruptcy Court also denied the Smiths’ request for monetary damages,
finding that “[d]ebtors do not have a private right of action for damages
arising from a violation of the discharge injunction.” Id.


                                    11
     First, the bankruptcy court noted that a Chapter 7 discharge

“stops the collection of debts personally against the debtor only.”

Id. at 82. It does not “avoid or otherwise affect a lien against

property of the debtor.” Id. (quoting Mele v. Bank of Am. Home

Loans (BAC) (in re Mele), 486 B.R. 546, 555 (Bankr. N.D. Ga.

2013)). The court found that the Smiths had not shown “that any of

[the] Respondents have made any attempts to collect any debt as a

personal liability of the Smiths.” Id. Therefore, it concluded

that any efforts to foreclose on the Property “had nothing to do

with the Smiths or their discharge.” Id.

     Next, with respect to the Claim No. 10 disallowance, the court

found that the disallowance order in this case was procedural

because “its effect was simply to keep Countrywide and/or [the

HSBC Parties] from receiving any distribution from the Trustee for

the Claim” given that the Trustee had abandoned the Property, and

it was no longer part of the bankruptcy estate. Id. at 84–85.

Accordingly, because there had been no determination about the

validity of the lien on the merits, the bankruptcy court found

that the disallowance did not void the lien under 11 U.S.C.

§ 506(d). Thus, the court found no violation of the disallowance

order. The Smiths appealed to this Court.

     The   Smiths   essentially   raise   three   arguments   on   appeal.

First, they argue that the bankruptcy Court erred by failing to

conduct an evidentiary hearing on the Contempt Motion despite a


                                   12
dispute of material fact. Dkt. No. 14 at 19. Second, they argue

that the court erred in concluding that the disallowance did not

void the Respondents’ lien on the Property. Id. at 27. Finally,

they argue that the court erred in concluding that the Respondents’

efforts to foreclose on the Property were not in violation of the

discharge order. Id. at 37. For the reasons discussed below, the

Court finds that these arguments are without merit and affirms the

bankruptcy court’s Contempt Order.

                              LEGAL STANDARD

       A   district   court   reviewing   a   bankruptcy   court   judgment

functions like an appellate court. In re JLJ, Inc., 988 F.2d 1112,

1116 (11th Cir. 1993). Though it reviews the bankruptcy court’s

legal conclusions de novo, it must accept the court’s factual

findings unless they are “clearly erroneous.” Id. Mixed questions

of law and fact are reviewed de novo. In Re Cox, 493 F.3d 1336,

1340 n.9 (11th Cir. 2007).

                                DISCUSSION

  I.       The Bankruptcy Court did not err by declining to conduct
           an evidentiary hearing.

       The Smiths’ first argument on appeal is that the bankruptcy

court deprived them of their due process rights under the Fifth

Amendment by failing to hold an evidentiary hearing on the Contempt

Motion. Specifically, they argue that because there was a dispute

of fact as to whether the any of the HSBC parties were parties in




                                    13
interest as it relates to the lien on the Property, the bankruptcy

court should have allowed the parties to present evidence on this

question during a hearing before ruling on the Smiths’ motion.

     As an initial matter, cases addressing due process rights in

the context of contempt proceedings generally attribute those

rights to the party subject to possible contempt rather than to

the party moving for it. See FTC v. Leshin, 719 F.3d 1227, 1235

(“due process is satisfied when a civil contempt defendant receives

notice and an opportunity to be heard.”) (emphasis added); see

also Green Point Credit, LLC v. McLean (In re McLean), 794 F.3d

1313, 1324 (11th Cir. 2015) (finding that due process requires

“[a]t   most”   certain   “skeletal”    protections   in   civil   contempt

proceedings, such as “a hearing in which the alleged contemnor

. . . can introduce evidence rebutting the allegation of contempt

and testify on his own behalf”) (emphasis added). Indeed, in Mercer

v. Mithcell, on which the Smiths rely, the court addressed whether

the alleged contemnor was entitled to a hearing “prior to finding

[him] in contempt and sanctioning him.” 908 F.2d 763, 769 n.11

(11th Cir. 1990). The Smiths have not identified a single decision

whereby the movant in a contempt motion was entitled to a hearing

merely by virtue of their having filed a motion.

     Nevertheless, even if it is true that the Smiths were entitled

to a hearing on disputed issues of material fact, they have failed

to identify any such issue here. Though the Smiths may dispute


                                   14
whether any of the HBSC parties are a “party in interest” to the

Consent Order, they fail to explain how that fact is material to

the underlying dispute. To be sure, the Smiths argue in their

Contempt Motion that by operation of either the discharge order or

the disallowance of Claim No. 10, the lien on the Property was

rendered void. Thus, the Smiths effectively take the position that

irrespective of who was granted relief from stay by the Consent

Order, no lienholder may now seek to foreclose. See Mot. for

Contempt, Dkt. No. 11-1 at 39 (“Regardless of whether or not there

was an agency relationship with HSBC Bank USA, N.A., the claim of

Countrywide Home Loans, Inc., #10, was disallowed in its entirely

by Order of this Court in 2013.”) Therefore, the answer to the

question of the appropriate party in interest to the Consent Order

is    immaterial.   Accordingly,    the    Court   finds   no   error   by   the

bankruptcy court in declining to hold a hearing on this issue.

     II.   The Bankruptcy Court did not err by finding that the
           disallowance of Claim No. 10 did not void the lien on the
           Property.

       Next, the Smiths argue that because the bankruptcy court

disallowed Claim No. 10, which represented Countrywide’s primary

mortgage     on   the   Property,   the    current   lienholder    could     not

foreclose on the Property pursuant to that lien. However, the

Smiths misapprehend the nature of the disallowance order. As noted,

in April 2012, the Trustee filed an abandonment of the Property

and thereafter objected to Claim No. 10 on the basis that the


                                      15
Property   had   been   abandoned.      In    sustaining    the     Trustee’s

objection, the bankruptcy court effectively made a procedural

determination that the creditor could not claim property that was

no longer a part of the bankruptcy estate. It did not, however,

make any substantive determination about the validity of the lien.

To the contrary, the Trustee specifically noted in its objection

that the owner of the claim should “look to its collateral for the

satisfaction of the debt.” Dkt. No. 7-4 at 156.

     In support of their position, the Smiths point to 11 U.S.C.

§ 506(d), which provides:

     To the extent that a lien secures a claim against the
     debtor that is not an allowed secured claim, such lien
     is void, unless—
     (1) such claim was disallowed under section 502(b)(5)
          or 502(e) of this title; or
     (2) such claim is not an allowed claim due only to
          the failure of any entity to file a proof of such
          claim under section 501 of this title.

11 U.S.C. § 506(d).

     In essence, the Smiths argue that because Claim No. 10 was

disallowed, any liens associated with that claim must necessarily

be void under § 506(d). However, while that section may declare

certain types of liens “void”, it “does not dictate the procedural

method required to obtain a judicial adjudication of that fact.”

In re Smith, 514 B.R. 331, 338 (Bakr. S.D. Ga. 2014). Indeed,

“deeds to secure debt are presumptively ‘valid’ absent a contrary

determination    authorized   by   the       Bankruptcy    Code.”   Id.   The



                                   16
appropriate method to seek adjudication of the validity of a lien

is an adversary proceeding under Bankruptcy Rule 7001(2). Id.

Because the Smiths have not sought any such relief here, the

Bankruptcy Court did not err in declining to find the lien void.

     At best, the Smiths point to National Capital Management v.

Gammage-Lewis, a decision from the Eastern District of North

Carolina, which held that a claim objection can function as an

adversary proceeding to implement § 506. No. 5:10-cv-468, 2012

U.S. Dist. LEXIS 114395, at *8 (W.D.N.C. Aug. 14, 2012). However,

the court in that case also held that to be “a suitable substitute

for an adversary proceeding,” the objection must “give[] clear

notice that the debtor is challenging the validity, priority, or

extent of the lien and seeks to abrogate a creditor’s right to

look to its collateral.” Id. Here, the Trustee’s objection to Claim

No. 10 did not purport to be challenging Countrywide’s lien on the

Property, nor did it seek to abrogate Countrywide—or any other

lienholder’s—right to the collateral. To the contrary, the Trustee

specifically   stated   that   the    creditor   should   “look   to   its

collateral for the satisfaction of the debt.” Dkt. No. 7-4 at 156.

Accordingly, the bankruptcy court did not err in concluding that

the disallowance of Claim No. 10 did not void the lien on the

Property.




                                     17
  III. The Bankruptcy Court did not err in finding that the
       Respondents did not violate the discharge order.

     As a final matter, the Smiths argue that the Respondents

violated the discharge order in their efforts to “foreclose [on

the Property], evict the Smiths from the Property, and/or sell the

Property.” Dkt. No. 14 at 37. However, as the bankruptcy court

noted, “the chapter 7 discharge stops the collection of debts

personally against the debtor,” but it “does not avoid or otherwise

affect a lien against property of the debtor.” Dkt. No. 11-1

(quoting In re Mele, 486 B.R. at 555); see also Caldwell v.

Redstone Fed. Credit Union, No. 2:15cv01923, 2018 U.S. Dist. LEXIS

121524, at *37 (N.D. Ala. July 20, 2018) (“A lender has the right

to enforce a mortgage against the property after the discharge in

bankruptcy, but it has no right to demand payment from the Debtor

on the discharged debt.”) (internal quotation marks omitted);

Negron v. Selene Fin., LP, No. 8:16cv2231, 2017 U.S. Dist. LEXIS

97283, at *18 (M.D. Fla. June 23, 2017) (“Although Plaintiff

alleges generally that the debt was discharged in bankruptcy, taken

as true, a mortgager holder has a legal right to take possession

of property pursuant to its lien rights even after a debtor’s

discharge in bankruptcy.”); Desautels v. Wells Fargo Bank, No.

1:15cv04176, 2016 U.S. Dist. LEXIS 196362, at *11 (N.D. Ga. June

28, 2016) (“[W]hile a lender has no right to demand payment from

the debtor after a secured debt has been discharged, it does retain




                                18
its   right    to    enforce    its   contracted       interest      in    the     secured

property.”);        Henriquez    v.    Green   Tree     Servicing,         LLC     (In   re

Henriquez); 536 B.R. 341, 345 (Bakr. N.D. Ga. 2015) (“Although a

discharge eliminates the debtor’s personal liability on a secured

debt, the discharge does not eliminate a secured creditor’s lien

against the property.”).

      The Smiths have not identified any specific actions by any of

the Respondents that would have otherwise violated the discharge

order. Instead, the bulk of their argument on this topic is simply

a rehashing of their argument on the disallowance order, which was

rejected      above.   Accordingly      the    Court    finds       no    error    in    the

bankruptcy court’s conclusion that the Respondents did not violate

the discharge order.

                                      Conclusion

      The     Smiths   have     now   spent    more    than     a    decade       pursuing

redundant and frivolous arguments before courts in this district

and beyond. With nearly every adverse decision, the Smiths demand

reconsideration and appeal. When they seem to have exhausted their

means of pursuing one line of argument, they simply rebrand the

argument as something different and begin again. As the Supreme

Court has stated,

      The goal of fairly dispensing justice . . is compromised
      when the Court is forced to devote its limited resources
      to the processing of repetitious and frivolous requests.
      Pro se petitioners have a greater capacity than most to
      disrupt the fair allocation of judicial resources


                                          19
       because they are not subject to the financial
       considerations–filing fees and attorney’s fees-that
       deter other litigants from filing frivolous petitions.

In re Sindram, 498 U.S. 177, 179–80 (1991).

       Ultimately, district courts “have considerable discretion to

impose even severe restrictions” on litigants who have abused the

system. Shivers v. United States, 427 Fed. App’x 697, 699 (11th

Cir.   2011).   Indeed,   “[i]njunctive   restrictions   on   filing   by

abusive litigants are ‘necessary and prudent’ in order to curb

conduct that would impair the rights of other litigants and the

courts’ ability to carry out their Article III functions.” Id.

(quoting Procup v. Strickland, 792 F.2d 1069, 1071 (11th Cir.

1986)). Because of the Smiths’ arrant disregard for the decisions

and the authority of this Court, and so as to prevent the continued

waste of this Court’s limited resources, the Court will impose

additional restrictions on the Smiths.

       Accordingly, for the reasons stated above, the Court ORDERS

as follows:

       1.   The bankruptcy court’s decision is AFFIRMED and the

  clerk of court is instructed to DISMISS the appeal.

       2.   As to any future appeals that the Smiths seek to commence

  in this Court, the Clerk SHALL receive the papers, open a single

  miscellaneous file for tracking purposes, and forward the paper

  to the presiding judge for a determination of whether the Smiths

  have stated a claim with any arguable merit. Only if the appeal


                                  20
alleges a plausible claim of error by the bankruptcy court will

the Court permit it to be filed. Appeals that do not state such

a claim will be DISMISSED without any further judicial action

AFTER THIRTY (30) DAYS from the date the Clerk receives the

complaint, unless the Court orders otherwise.

  3.    The Clerk SHALL NOT DOCKET any further motions or papers

in a case automatically dismissed pursuant to the directive

above except for a notice of appeal to the United States Court

of Appeals for the Eleventh Circuit. Any papers other than a

notice of appeal SHALL be returned to the Smiths unfiled. If

the Smiths file a notice of appeal, the Clerk SHALL forward a

copy of this Order, the notice of appeal, and the dismissed

complaint to the Court of Appeals.

  4.   To ensure that all future appeals filed by the Smiths

are properly consolidated for review, the Clerk SHALL personally

advise each deputy clerk of the Court’s ruling in this case and

develop a procedure for ensuring that all future appeals filed

by the Smiths are immediately assigned and forwarded to the

presiding district judge in this case, regardless of which

divisional clerk’s office receives and dockets the papers.

  5.   This Order SHALL be enforced in conjunction with, and in

no way replaces or supersedes the pre-screening injunctions

entered by the bankruptcy court in September 2012, dkt. no. 7-4

at 153, and the United States Court of Appeals for the Eleventh


                             21
Circuit in December 2013, Smith v. Countrywide Home Loans, Inc.,

No. 13-13808, 2013 U.S. App. LEXIS 26218 at *1-2 (11th Cir. Dec.

19, 2013).



  SO ORDERED, this 30th day of March, 2020.




                                                           _
                                  HON. LISA GODBEY WOOD, JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA




                             22
